Citation Nr: 1729168	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-41 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to a service connected right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and B.G. 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1975 to December 1975 and from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Board previously reopened and remanded the Veteran's claim for additional development.

A Board decision in January 2016 denied the Veteran's claim for service connection for degenerative joint disease of the left knee, to include as secondary to a service connected right knee injury.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2016, the Court granted a Joint Motion for Remand (JMR) and remanded the case for readjudication in accordance with the JMR.  In August 2016, the Board remanded the claim for development consistent with the terms of the JMR.   

With respect to the May 2014 and August 2016 remands, the Board finds that there has been substantial compliance with the requested development and any lack of compliance has been remedied by a subsequent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In May 2012, the Veteran testified at a videoconference Board hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.




FINDING OF FACT

The probative evidence of record does not show that the Veteran incurred his currently diagnosed degenerative joint disease of the left knee during military service or within one year thereafter, and there is no probative indication that such is the result of or aggravated by the service-connected right knee injury.	


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131  (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of nonservice-connected condition. 38 C.F.R. § 3.310  (a)-(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Further, a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  As the Veteran's degenerative joint disease of the left knee is considered chronic conditions under the statute, service connection may be established based upon a showing of continuity of symptomatology.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Factual Background

The Veteran contends that his left knee condition is directly related to military service.  Specifically, the Veteran testified during a May 2012 Board hearing that his left knee began bothering him in service with complaints of pain and that these symptoms have continued from that time until present.  In the alternative, the Veteran has also claimed that the left knee condition may be related to his service-connected right knee condition, as he has had to overcompensate with his left knee on behalf of his right during motion.  The Board notes that service connection for a right knee disability was granted effective April 11, 1979 by rating decision dated in September 1979.  

The Veteran has submitted two lay statements from a fellow veteran, B. G., who served as a physical therapy assistant.  In her 2008 letter, she stated that she has known the Veteran since 1980, which would have been after his discharge from military service and that he was treated for his wrist in service.  She further stated that, since military service, she has observed him having pain with his wrist and his knee.  In her 2012, letter she stated that she had known the Veteran since 1978, which would have been during his active service, and that he was treated for his left wrist in service.  She further stated that, since military service, she has observed him having pain with his wrist and his right knee.  B. G. also testified at the May 2012 Board hearing and stated that she treated the Veteran for bilateral knee pain complaints in service and that she has observed his continued knee pain over the years.  The Veteran's wife submitted a statement in 2008 in which she indicated that the Veteran's left knee injury, among other things, was a result of military service.  She did not provide any indication of medical expertise or how she came about such knowledge.

The Veteran's service treatment records (STRs) show treatment for the right knee but not the left knee.  Significantly, in a March 1976 pre-enlistment examination, he was noted as having no musculoskeletal disabilities.  In September 1978, the Veteran was treated for complaints of a right knee injury related to bumping it in a tank.  There was continued treatment rendered for the right knee during 1978 and early 1979 until the Veteran left service, to include evaluation for possible rheumatoid arthritis.  There was no discussion in the service treatment records regarding treatment for or diagnosis of a left knee condition.

The Veteran actually filed a claim for a left knee condition in addition to the right knee in 1979.  However, the RO failed to address the left knee condition in the September 1979 rating decision and only evaluated the right knee.

Post-service treatment records show complaints of left knee pain as early as September 1979.  Specifically, a September 1979 VA examination report shows complaints of bilateral knee pain, the right being worse than the left.  The Veteran attributed the pain to an injury in service.  Records in December 1980, September 1981, June 1982, January 1984, and March 1986 all show complaints of bilateral knee pain, the right being greater than the left.  These discussions involved a provisional diagnosis of Osgood Schlatter for the right knee, but were unclear about onset or whether such was related to the left knee as well.  

In February 2002, the Veteran sought treatment for left knee pain.  In March 2003, the Veteran sought treatment for bilateral knee pain and was diagnosed with osteoarthritis of the bilateral knees.  In May 2003, the Veteran was seen for bilateral knee pain and it was noted that he used a brace.  In November 2003, the Veteran was diagnosed with degenerative joint disease of the bilateral knees, confirmed by x-ray.  In June 2004, the Veteran sought treatment for pain upon bending in the bilateral knees.  In October 2006, the Veteran sought treatment for bilateral knee pain and was assessed with osteoarthritis.  Since 2007, the Veteran has continued to be treated for his left knee to include injections and the use of a brace.

The Veteran's private treatment records show that he was treated for bilateral knee pain by a private physician, Dr. R.C., in 2005 and 2006.  In February 2005, the Veteran was diagnosed with degenerative arthritis of the left knee via a magnetic resonance imaging (MRI) scan.

In October 2006, Dr. R.C. provided an opinion that the Veteran's left knee condition was possibly caused by overcompensation for his right knee condition. No further rationale was provided and his opinion was not definitive.  In September 2008, Dr. R.C. again provided an opinion that the Veteran's left knee condition was possibly caused by overcompensation for his right knee condition.  No further rationale was provided and his opinion was not definitive.  In March 2011 the Veteran was administered an MRI by Dr. G.R.  In November 2011, Dr. G.R. examined the Veteran and his MRI report and diagnosed him with left knee arthritis and patellar tendonitis.  There was no discussion of relationship of these conditions to the Veteran's right knee or his military service.

The Veteran filed additional claims for service connection for a left knee disorder as early as January 2003.  In connection with these claims, he was afforded VA examinations in April 2003 and August 2005.  During the April 2003 VA examination, it was noted that the Veteran complained of left knee pain. However, the examiner determined that, based upon his clinical presentation and medical history, there was insufficient evidence to warrant a diagnosis.  During the August 2005 VA examination, the examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees.  He opined, however, that the Veteran's left knee condition was less likely than not related to the right knee condition.  In support of this opinion, he noted that the Veteran did not begin suffering from a limping disorder due to his right knee until about 1998 according to the medical record and that it takes longer than that time period to develop arthritis in another knee due to a compensating limp.

The Veteran filed the current claim for service connection for a left knee disorder in October 2008.  In connection with this claim, he was afforded a VA examination in February 2009.  This examiner opined that, while the Veteran has had a history of a painful right knee since military service, he would have to resort to mere speculation regarding the effects of that knee on his left knee.  The examiner did also opine that he believes the Veteran's age to be a contributing cause of the Veteran's current left knee condition.

The Veteran was afforded a second VA examination in September 2011.  At that time, the Veteran was diagnosed with a degenerative meniscus, Osgood Schlatter, and patellar tendonitis of the left knee.  The examiner opined that the Veteran's left knee condition was less likely than not caused by or aggravated by his service-connected right knee condition.  In support, he provided that review of MRIs and medical records did not show that his right knee condition was severe enough to have caused the kind of overcompensation in the left knee that would have led to arthritis.  He also provided that it was more likely that the Veteran's left knee condition was caused by mild to moderate genu varum and Osgood Schlatter that likely dates back to the Veteran's growing teen years.  Additionally, it was provided that aging and physical labor working as a surveyor have also had contributions.

The Veteran was afforded a third VA examination in June 2014.  The VA examiner thoroughly reviewed the claims file, to include the statements of the Veteran, B. G. and the Veteran's spouse. 

In regard to direct service connection, the examiner opined that the Veteran's left knee degenerative joint disease was less likely than not caused or incurred in military service.  The Veteran currently has the diagnosis of left knee degenerative joint disease.  He also has a diagnosis of Osgood Schlatter Disease.  The examiner noted that Osgood Schlatter only forms during adolescence and the Veteran had completed adolescence before he entered service, based on his age at enlistment.  For this reason, this condition is more likely than not existed prior to military service.  He also had a March 2011 MRI of the left knee that showed two intra articular loose bodies.  There is no medical evidence in the STRs to support a contention that the Veteran had a left knee condition/symptoms chronically while on active duty.  He made numerous trips to sick call/orthopedic clinic, etc. for his right knee over a period of years, seeing multiple providers.  There is no mention of a left knee problem, only the right.  Of particular note, he saw rheumatology about his multiple joint pains and there was no mention of left knee problems.  Competent rheumatologists, when seeing a patient for possible rheumatoid arthritis would ask what joints were painful/stiff or otherwise having problems and write them down.  The rheumatology notes mention three joints, none of which where the left knee.  At separation examination, the Veteran again had an opportunity to report his claimed left knee problem; the expectation being that if he reported problems with the right, he would have reported problems with the left as well.  Furthermore, he mentioned other conditions such as occasional headache, occasional sinus drainage, gonorrhea, and syphilis.  He was freely sharing minor problems such as sinus drainage and embarrassing problems such as gonorrhea and syphilis; it seems reasonable that had he been having left knee pain, neither minor nor embarrassing, he would have mentioned it too.  Between his tank injury around September 16, 1978 and his last rheumatology clinic visit in March 2, 1979 (about 6 months), the records indicate the right knee was the affected joint thirteen times (average = twice a month).  During the same period of time, the mention of the left knee having symptoms was a total of zero times.  Dr. Chen, a private orthopedist sent a nexus letter in 2006 setting the start of the Veteran's left knee symptoms at about 1996. This is also an argument against direct service connection, since the Veteran left service in 1979.  His December 2002 orthopedic clinic visit at the VA also indicated that his left knee pain was recent, also arguing against direct service connection since the Veteran left service in 1979.  So far as the Veteran's lay evidence is concerned, he does claim that both knees hurt while on active service.  He has stated it in the examination, and he has stated it elsewhere (see records review).  However, contemporaneous clinical evidence would be considered more probative, so it does not appear that the Veteran had a chronic left knee condition on active duty.  The time of the injury was 1978, and with the passage of time about 35 years, the written contemporaneous documents would be considered to be more accurate.  The medical records do not reflect the onset of a new onset of left knee symptoms just prior to discharge, such that there was not enough time left to develop a chronic disability on active duty.  The Veteran has not contended that he had onset of acute left knee symptoms just prior to discharge, such that there was not enough time left to develop a chronic disability on active duty.  There is no evidence that the Veteran had degenerative joint disease within one year of discharge.  His x-rays were negative for degenerative joint disease until some years after discharge.  In the Veteran's initial claim for a bilateral knee condition in 1979, he claimed he had posterior bilateral knee pain; the Veteran's knee complaints currently do not involve the posterior joint.  His arthritis involves the side and front of the knees.  Osgood Schlatter involves the front upper portion of the shin bone (tibial tubercle).  He would not likely have loose bodies, undetected for years, causing posterior knee pain in 1979, but now causing pain elsewhere, undiagnosed.  Interestingly, after that, he went for a period of years, seeing clinicians, without complaining much or at all about the left leg. 

As regards the lay evidence from B. G., credibility is harmed on the basis of inconsistency, in that the first buddy statement indicate she was in
constant contact with Veteran since 1980, after the Veteran had left the
service and would not have been able to have been seen for his knees by her
in her as a physical therapy assistant. The date was changed to 1978 in her second letter.  Neither letter said she actually treated him for his knees.  There was no
mention by her of actually being involved with the Veteran's knee problem
until the hearing. 

The lay statement of the Veteran's wife is noted, but does not carry much weight as there is an element of interest involved.

Based on history and examination, the above conditions are more likely due to
aging and the Veteran's 26 year career as an engineering/surveying tech than
his military service long ago.

In regard to secondary service connection to the Veteran's right knee, the examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the left knee was caused or aggravated by his service-connected right knee.  It was noted that the Veteran has submitted lay statements that his left knee condition was caused by, or permanently aggravated by his service-connected right knee.  As previously noted, he is not medically trained and he cannot make his own diagnoses beyond simple/obvious ones.  However, the Veteran has had his private orthopedist, Dr. Chen, submit statements in support of his contention.  However, there is no evidence that Dr. Chen has reviewed available medical records other than his own, making his opinion less probative.  Furthermore, his use of speculative language when is says "[t]he left knee pain could be related to the right knee problem" makes his opinion less compelling.  His rationale is also basically a statement with little explanation.  For these reasons, his nexus letter has been given less weight in the formation of this VA medical opinion.  It is not likely that the Veteran's current left knee condition is caused or permanently aggravated by the Veteran's right knee condition because: if the right knee condition led to the current left knee condition, the expectation would be that the right knee would be worse on imaging.  The expectation is that in order for the right knee to be so bad that it would cause or
aggravate the left knee, it would be in a more advanced condition than the
left.  Imaging shows them to be about the same, and of note, both classified
as "mild."  Although he states that altered gait due to his right knee condition
caused his left knee condition, there is little if any mention in the records
of altered gait for, limping, etc. for years (as noted in a previous VA 
examination).  In order cause significant joint problems, the expectation is that
gait alterations would be noticeable.

In regard to aggravation of pre-service Osgood Schlatter, the June 2104 VA examiner opined that it was less likely than not that the Veteran's pre-existing condition was aggravated beyond its natural progression during military service.  According to MayoClinic.org: "Osgood-Schlatter disease typically occurs in boys ages 13 to 14 and girls ages 11 to 12.  The condition usually resolves on its own, once the child's bones stop growing." (http://www.mayoclinic.org/diseases-conditions/osgood-schlatter-disease/basics/definition/con-20021911 as of 7/25/2014).  Since the Veteran joined the service after adolescence, the disease could not have been caused by service.  As noted above, typically, once the bones stop growing, pain the people have from this condition will go away. It is usually not a life-long condition.  This condition causes pain in the front upper portion of the shin bone (the tibial tubercle).  The Veteran's active duty right knee pain involved the back (posterior) portion of the knee joint, specifically the popliteal area.  The different location indicates that the Veteran's right knee problem on active duty was different from his Osgood Schlatter disease.  A story/examination for permanent aggravation of Osgood Schlatter would be along the lines of "I had these bumps on my shins below the kneecaps.  When I joined the service, the symptoms got worse, and still continue to this day," or similar.  The Veteran's story is not like this.  Again, there was no mention of tibial tubercle pain on any of his STRs.  So far as the left knee is concerned, since this examiner has concluded that there were no left knee problems on active duty, then there cannot be a conclusion that the left knee Osgood Schlatter was permanently aggravated by service.

The June 2016 JMR found the June 2014 VA opinion to be inadequate.  Specifically, a May 2014 Board remand order instructed the VA examiner to "take into account the Veteran's testimony, the April 2012 lay statement, and the May 2012 Board testimony to the effect that he sought treatment for left knee pain in service and consider such statements credible for the purpose of examination."  However, according to the June 2016 JMR, the June 2014 VA examiner failed to accept the credibility of the Veteran's testimony, that he sought treatment for left knee pain in-service, as instructed in the May 2014 remand and, instead, repeatedly questioned the Veteran's lay evidence.  The June 2014 VA examiner also failed to consider the post-service complaints of left knee pain in December 1980, September 1981, June 1982, January 1984, and March 1986.

Pursuant to the June 2016 JMR, an addendum VA medical opinion was obtained in October 2016.  After a detailed discussion of the relevant lay and medical treatment evidence discussed in the June 2016 JMR, the examiner opined that it was less likely than not that the Veteran's left knee condition had its onset in service or is otherwise related  to an event or injury in service.  Regarding direct service connection, the examiner reasoned that the Veteran's service treatment records and post treatment records show significant evidence of treatment for right knee complaints but do not show the same complaints regarding the left knee.  Significantly, the examiner noted that medical evidence is an important component of making a medical diagnosis.  Although there are retrospective lay statements about left knee symptoms on active duty, there is no medical evidence.  The totality of the two types of available evidence is insufficient to make a diagnosis with a reasonable degree of medical certainty.    

Regarding secondary service connection, the October 2016 VA examiner opined that it is less likely than not that the Veteran's service-connected right knee disability caused or aggravated his current left knee disability.  The examiner reasoned that if one knee caused disability to the other, the normal expectation is that one side would be worse than the other.  On x-ray, there was not a substantial difference in the left and right knee degenerative joint disease and Osgood Schlatter.  In addition, the expectation is that for one side to cause a worsening beyond the natural history, it would be expected that one side would be worse than the other, yet, this is not the case.  

Analysis

The Board finds that the preponderance of evidence is against finding that the Veteran's degenerative joint disease of the left knee is directly related to service.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of degenerative joint disease via MRI in his outpatient treatment records, the issues thus turn upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167 ; 38 C.F.R. § 3.303.

In this regard, as discussed above, the Veteran's STRs are silent for any discussion of the symptoms or diagnosis of any left knee condition or injury.  Moreover, the Veteran's separation examination is absent for any such notations or complaints. Importantly, the first evidence of any kind referring to any problem with the left knee was in 2002 when the Veteran first began complaining of knee pain in the frontal area of the knees, nearly 23 years after discharge from military service.  He was not even diagnosed with degenerative joint disease until February 2005.  Even granting great leeway to Dr. R.C.'s statement that he had treated the Veteran for left knee pain since 1996, the Board finds that it would still result in a period of nearly 17 years since military discharge.  Although the Board notes that the Veteran did file a claim for benefits, which included complaints for bilateral knee pain in 1979 after leaving military service, such complaints were for the back of the knee and, as pointed out by the June 2014 VA examiner, the Veteran's current left knee degenerative joint disease for which he has filed the present claim under consideration only affects the front of the knee.  Therefore, the 1979 left knee complaints were for a completely different disability and would not serve as an early indication of onset of the current left knee degenerative joint disease.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Additionally, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to also be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011). For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's STRs are complete (which include entrance and separation examinations), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with any left knee condition during service. The Veteran's contacts with the service medical departments were numerous during which time he was treated for a right knee injury, occasional headache, occasional sinus drainage, gonorrhea, and syphilis.  He was freely sharing minor problems such as sinus drainage and embarrassing problems such as gonorrhea and syphilis; it seems reasonable that had he been having left knee pain, neither minor nor embarrassing, he would have mentioned it too, not to mention that he also had ample opportunity to bring up the left knee within the context of treatment he was already receiving for the right.  Therefore, the absence of documented left knee condition makes it less likely that this condition actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440   .

The only other evidence in the claims file supporting the in-service incurrence of the left knee degenerative joint disease is the Veteran's own statements and lay statements from friends and family.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether he developed a left knee condition, diagnosed as left knee degenerative joint disease, in military service.  In this regard, he is not competent to diagnose such a disability, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he had an in-service onset of his currently diagnose left knee degenerative joint disease is lacking in probative value. 

Additionally, the Board finds that the Veteran, while competent to discuss symptoms of left knee pain in service, is not credible.  Although the Board recognizes that the Veteran may actually believe that he was treated for his left knee in service over 30 years ago, the extensive and complete medical record before it does not support such occurrence.  Contemporaneous clinical evidence, such as the Veteran's STRs, would be considered more probative, as they appear to show the complete record of the Veteran's medical care and complaints.  The memory fades and becomes more imperfect with the passage of time, while the documented reports more accurately reflect what actually happened.  The time of the injury was 1978, and with the passage of about 35 years, the written contemporaneous documents would be considered to be more accurate.  The medical records do not reflect the onset of a new onset of left knee symptoms just prior to discharge, such that there was not enough time left to develop a chronic disability on active duty.  The Veteran has not contended that he had onset of acute left knee symptoms just prior to discharge, such that there was not enough time left to develop a chronic disability on active duty.  There is no evidence that the Veteran had degenerative joint disease within one year of discharge.  His x-rays were negative for degenerative joint disease until some years after discharge.  Therefore, the Board finds that the Veteran's recollections are inaccurate at best, therefore leading to diminished reliability and credibility with low probative value.

In regard to B. G.'s statements, the Board also finds that, while she may be competent to describe witnessing the Veteran come in for treatment in the service, she is also found to be not credible due to her inconsistencies.  In her first statements in 2008 and 2012, B. G. stated that she only treated the Veteran's wrist in service.  However, at the Board hearing in 2012, she changed her account to treating his knees.  While this inconsistency alone may not be enough to impeach B. G.'s credibility, when coupled with the established medical record, which reflected only treatment for the Veteran's right knee and wrist, such impeachment is made stronger.  The medical record actually supports and is consistent with B.G.'s earlier statements about the matter.  Additionally, it is reasonable to assume that, the closer in time to the event, the better ones memory would be.  Therefore, the Board finds it more likely that B. G. may have in fact treated the Veteran in service, but not for the left knee as later asserted.  Accordingly, B. G.'s statements are considered not credible and, therefore, afforded low probative value.

Last, the Veteran's wife provided a lay statement to the effect that the Veteran's left knee injury was the result of military service.  However, there is no indication in the record that the Veteran's wife possesses any specialized medical knowledge in order make such a finding, nor did she provide any explanation as to a possible in-service injury, event, or illness from which the Veteran's currently diagnosed left knee degenerative joint disease could be related.  As such, the Veteran's spouse is neither competent nor credible with such assertions.  Accordingly, her statements regarding an in-service incurrence are afforded low probative value.

In sum, the evidence does not establish an in-service incurrence or injury.  In the absence of evidence of an in-service event, there can be no nexus evidence linking any current disability to an in-service event.  Therefore, the Veteran's claim on a direct basis must be denied.

In regard to the issue of continuity of symptomology, as the Veteran's left knee degenerative joint disease is arthritis as contemplated by 38 C.F.R. § 3.309  and would be subject to consideration in accordance with Walker, 708 F.3d at 1331, the Board finds that given the absence of the establishment of an event or injury in service or for many years after service, service connection may not be established based on continuity of symptomatology.  Moreover, there is no evidence that the Veteran had degenerative joint disease within one year of year of separation.  His x-rays were negative for degenerative joint disease until several years after separation.  In the Veteran's initial claim for a bilateral knee condition in 1979, he claimed he had posterior bilateral knee pain; the Veteran's knee complaints currently do not involve the posterior joint.  His arthritis involves the side and front of the knees.  Osgood Schlatter involves the front upper portion of the shin bone (tibial tubercle).  He would not likely have loose bodies, undetected for years, causing posterior knee pain in 1979, but now causing pain elsewhere, undiagnosed.  See June 2014 VA Examination Report.  Thus, service connection is also not warranted on a presumptive basis.  

Likewise, the Board finds that the preponderance of evidence is also against the Veteran's claim on a secondary basis.  The Veteran is shown to have a service-connected condition for a right knee injury, upon which he has contended an etiological relationship to his left knee degenerative joint disease exists.  Therefore, the appeal as to this claim turns upon a finding of nexus between the claimed condition and the Veteran's service-connected condition on a secondary basis.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(a). 

Here, the medical evidence of record shows that that the Veteran has been diagnosed with left knee degenerative joint disease.  However, the only probative medical evidence of record, via the VA examinations, which discusses an etiological relationship with between that condition and the Veteran's service-connected right knee has found that it is less likely than not that the left knee degenerative joint disease was caused by or aggravated by the service-connected condition. 

Although the Veteran has asserted that he has had to alter his gait on his left to compensate for pain on the right, the medical evidence of record shows that such effects have not occurred.  Significantly, the September 2011 VA examiner opined that the Veteran's left knee condition was less likely than not caused by or aggravated by his service-connected right knee condition.  Significantly, the September 2011 VA examiner found that the right knee condition was not severe enough to have caused the kind of overcompensation in the left knee that would have led to arthritis.  The June 2014 VA examiner also opined that the left knee condition was not caused by or aggravated by the right knee.  Specifically, the June 2014 VA examiner detailed the Veteran's medical notations for complaints of left knee pain and found that there was never any complaints of altered gait within that context.  Additionally, the June 2014 VA examiner noted that, had the Veteran's right knee been painful enough to cause an alteration of his gait that resulted in degenerative joint disease in the left knee, the right knee would have to show degeneration vastly worse than found in the left knee.  However, the medical evidence shows that this is not the case, as both the Veteran's knees have been shown to be of a severity of mild at worst.  As such, the Veteran's medical history as well as the absence of any medical support for a mechanism by which the Veteran's right knee could have caused degenerative joint disease in the left knee both provide for a negative inference with regard to etiology.

Although the Board notes the 2006 nexus letter submitted by the Veteran's private orthopedist, Dr. R.C., it finds that such opinion is inadequate for rating purposes.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the opinion of Dr. R.C. appears to be merely speculative, as he never definitively states that the Veteran's right knee caused the left knee degenerative joint disease.  Rather, he stated that such condition "could" result in the other, but did not describe it as actually doing so in the Veteran's case.  Furthermore, there was no rationale provided for his ultimate conclusion.  When compared to the detail provided in the discussion of the mechanisms required for such an interrelationship to occur between the right and left knees as well as the application of such particulars to the Veteran's case by the June 2014 VA examiner, Dr. R.C.'s speculative and somewhat generic opinion is left with little weight and low probative value.

In addition, Dr. R.C.'s report that the Veteran began experiencing symptoms 10 years earlier contradicts the Veteran's statements that he has experienced left knee symptoms since his 1979 separation.  Similarly, a December 2002 VA treatment note also indicated that his left knee pain was recent, contradicting assertions that the left knee symptoms existed since service.  A contemporaneous statement as to a declarant's then-existing physical condition (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Thus, the Board finds the contemporaneous clinical evidence to be more probative.  

The only other evidence in the claims file supporting the existence of left knee degenerative joint disease that has been caused or aggravated by the Veteran's service-connected right knee injury, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether he has left knee degenerative joint disease that is related to his service-connected right knee injury.  In this regard, he is not competent to diagnose such a relationship.  See 38 C.F.R. § 3.159  (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements have no probative value and are outweighed by the medical evidence of record, specifically the VA examinations.

The Board has considered the Veteran's November 2016 statement that the October 2016 VA examination, "is not adequate per the [August 2016] remand instructions.  The examiner did not cite the entrance examination for Army enlistment dated March 1976.  This examination clearly shows I enlisted with no disability.  I was found to be of sound mind and body, therefore the VA must consider the presumption of soundness."  However, the Board finds the October 2016 opinion did in fact cite the March 1976 entrance examination showing no findings regarding the left knee.

Lastly, the Veteran's Osgood-Schlatter disease is found to be unrelated to his currently diagnosed left knee degenerative joint disease and was, therefore, not aggravated beyond its natural progression in military service to result in the Veteran's currently diagnosed condition.  Rather, as indicated by the June 2014 VA examiner, the Osgood-Schlatter disease is a separate disability affecting a different part of the knee than the left knee degenerative joint disease.  Although the September 2011 VA examiner appeared to link the Veteran's Osgood-Schlatter disease to the Veteran's left knee degenerative joint disease, an adequate rationale for such conclusion was never provided, as determined and discussed by the Board's prior May 2014 Remand.  With regard to the argument that the Veteran's Osgood-Schlatter disease was aggravated beyond its natural progression, the only probative evidence of record addressing this issue is the June 2014 VA examination, which found that, although such condition was noted at service entrance, there was no further discussion of complaints or symptoms denoting any change or aggravation of this condition during military service.  Therefore, this condition was not aggravated by military service.  In any event, Osgood-Schlatter disease is a completely distinct disability from the Veteran's left knee degenerative joint disease and the issue of service connection for such is not currently before the Board.  Therefore, the Board does not even have jurisdiction to make a determination with regard to such condition in this instance.  Should the Veteran desire such consideration in the future, a claim for this condition should be initiated through the appropriate channels.

Accordingly, service connection is not warranted for left knee degenerative joint disease.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the left knee, to include as secondary to the service-connected right knee injury, is denied.



____________________________________________
APRIL MADDOX 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


